

EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Employment Agreement”) is made and entered into
as of March 13, 2007, by and between Measurement Specialties, Inc., a New Jersey
corporation with corporate offices located in Hampton, Virginia (the
“Employer”), and Mark Thomson (the “Executive”). The Employer and the Executive
are sometimes individually referred to herein as a “Party” or collectively
referred to herein as the “Parties.”
 
WHEREAS, Employer desires to employ Executive and Executive desires such
employment, pursuant to the terms and conditions set forth herein.
 
NOW THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, and for other good and valuable
consideration, the sufficiency and adequacy of which are hereby acknowledged,
and intending to be legally bound hereby, the Employer and the Executive hereby
agree as follows:
 
1. Effective Date and Employment Term.
 
(a) Effective Date. Subject to the provisions of Section 3(a) hereof, this
Employment Agreement shall be effective as of March 13, 2007 (the “Effective
Date”).
 
(b) Employment Term. The term (the “Initial Term”) of the Executive’s employment
under this Employment Agreement shall commence on April 2, 2007 and continue
until the five (5) year anniversary of such date, unless sooner terminated
pursuant to Section 4. Notwithstanding the foregoing, this Employment Agreement
shall be automatically renewed for successive one-year terms (each, a “Renewal
Term,” and all Renewal Terms together with the Initial Term, the “Employment
Term”) unless either Party gives written notice to the other, not less than
sixty (60) days prior to the end of the Initial Term or any Renewal Term, as the
case may be, of such Party’s intention not to renew this Employment Agreement.
 
2. Position, Duties, Reporting, Operations and Other Activities.
 
(a) Position and Duties. The Employer hereby employs the Executive and the
Executive hereby accepts employment with the Employer to serve as Chief
Financial Officer. Executive shall perform the services and duties attendant to
such office as set forth herein or in the Bylaws of the Employer, subject in all
respects to the direction and supervision of the Board of Directors of the
Employer, provided that such services and duties are consistent with the normal
and customary responsibilities of a Chief Financial Officer and that Executive
retains the position of Chief Financial Officer. As Chief Financial Officer, the
Executive shall report directly to the Chief Executive Officer and the Board of
Directors of the Employer. The Executive shall serve the Employer faithfully and
diligently and shall devote his full professional time and attention (except for
vacation, sick leave, and other excused leaves of absence) to the performance of
his services under this Agreement. The Executive shall at all times act in good
faith and in the interests of the Employer and its affiliates. The Executive
shall provide services at the Employer’s place of employment, currently located
in Hampton, Virginia subject to any relocation which will not trigger clause
(iii) of the definition of “Good Reason” in Section 4(c)(4) hereto or which is
consented to by the Executive.
 

--------------------------------------------------------------------------------


 
(b) Other Activities. Except upon the prior approval of the Employer, during the
Employment Term, the Executive will not: (i) accept any other employment; (ii)
accept any position as a director or officer of any business or organization
other than the Employer and its affiliates (other than positions with a
reasonable number of charitable organizations) or (iii) engage, directly or
indirectly, in any other business activity (whether or not pursued for pecuniary
advantage) that is competitive with, or that places him or any other business or
company in a competing position to Employer and their respective affiliates.
 
3. Compensation and Other Benefits.
 
(a) Compensation. In consideration of the services to be rendered by the
Executive during the Employment Term, the Employer shall pay to the Executive,
and the Executive agrees to accept from the Employer, a salary of $230,000 per
year (the “Salary”), payable in accordance with the Employer’s payroll practices
in effect during the course of this Employment Agreement. The Board of Directors
of the Employer or Compensation Committee shall review the Salary on an annual
basis and consider, at its discretion, any increases thereof.
 
(b) Annual Bonus. During the Employment Term, the Executive shall be eligible
for an annual bonus of up to 40% of his Salary based on minimum Employer
performance standards and individual performance standards to be determined on
an annual basis by management of Employer (the “Annual Bonus”); provided that
with respect to the first year of the Initial Term, the Executive shall receive
a guaranteed minimum bonus of $45,000. The Employer shall pay the Executive the
Annual Bonus consistent with its normal bonus practices provided, however, that
the Employer shall pay the bonus to the Executive no later than the 15th day of
the third month following the end of the Employer’s fiscal year to which the
bonus relates.
 
(c) Expenses. The Employer shall reimburse the Executive for reasonable travel
and other business expenses (“Business Expenses”), which are properly documented
and consistent with the Employer’s expense policies, incurred by the Executive
in the performance of his duties hereunder in accordance with the Employer’s
general policies, as they may be amended from time to time during the course of
this Employment Agreement.
 
(d) Benefits. The Executive shall be entitled to take up to four weeks of paid
vacation per year, subject to accrual and carryover into the next year of a
maximum of one week of unused vacation consistent with the written vacation pay
policies of the Employer applicable to similarly-situated Executives, and the
Executive shall be entitled to participate in the same health, disability,
retirement and other employee benefits as are generally provided to executive
employees of the Employer in accordance with such terms, conditions and
eligibility requirements as may from time to time be established by the Employer
for its executive employees generally.
 
2

--------------------------------------------------------------------------------


 
(e) Stock Options. On the first day of the calendar month immediately following
the calendar month in which the Executive begins employment, the Employer shall
grant to the Executive an option to purchase up to 75,000 shares of the
Employer’s Common Stock at an exercise price per share equal to the fair market
value of a share of the Employer’s Common Stock on the date of such grant (the
“Option”), of which 50,000 shares shall vest over a five (5) year period in
equal 20% installments on each of the next five anniversaries of the date of the
grant based solely on the continued employment of the Executive with the
Employer, and the remaining 25,000 shall be subject to vesting conditions based
upon performance targets to be determined by the Compensation Committee, up to a
maximum of 5,000 shares vesting per year on each of the next five anniversaries
of the date of the grant. The Option shall be granted pursuant to the Employer’s
2006 Stock Option Plan by the Compensation Committee of the Employer’s Board of
Directors in accordance with the Employer’s normal option grant procedures, and
shall be subject to the terms, conditions and provisions thereof and of the
certificate or agreement evidencing the Option. The options to purchase up to
50,000 shares that will vest over a five (5) year period in equal 20%
installments will be designed to be incentive stock options within the meaning
of Section 422 of the Internal Revenue Code (the “Code”) up to the maximum
$100,000 per year limit.
 
(f) Harvard Business School General Manager Program. Notwithstanding any other
provision of this Agreement, the Employer acknowledges that the Executive is
currently enrolled in the Harvard Business School General Manager Program (the
“Program”) which is scheduled to end around the middle of May 2007. The Employer
agrees to act as an employer sponsor of the Executive in connection with his
participation in the Program and to treat the Executive as fully employed while
he is participating in the Program; provided, however, the Employer assumes no
financial obligation to the Executive or to the Program with respect to the
costs and expenses associated with the Program.
 
4. Termination of Employment.
 
(a) By Death. If the Executive dies prior to the expiration of the Employment
Term, the Employer will pay to his beneficiaries or estate in a lump sum, within
thirty (30) days of his death (or, solely with respect to the Annual Bonus, as
soon as practicable after determination of the Annual Bonus consistent with the
Employer’s normal bonus determination practices but not later than the 15th day
of the third month following the end of the Employer’s fiscal year to which the
bonus relates), (i) the unpaid portion of his Salary earned through the date of
his death, together with the amount of any accrued but unpaid Annual Bonus which
was earned in the prior completed fiscal year (disregarding any requirement that
Executive be employed on the date of payment of the bonus), (ii) unreimbursed
business expenses properly documented in accordance with the Employer’s then
existing expense policies and (iii) accrued but unused vacation. Thereafter, the
Employer’s obligations hereunder shall terminate.
 
(b) By Disability. If the Executive becomes “Permanently Disabled” (as defined
below) prior to the expiration of the Employment Term, then the Employer shall
be entitled to terminate his employment, subject to the requirements of
applicable law, and the Executive shall be entitled to receive disability
benefits in accordance with any applicable disability policy maintained by the
Employer as of the date of such disability. In the event of such termination,
the Employer shall pay to the Executive in a lump sum, within ten (10) days of
his termination (or, solely with respect to the Annual Bonus, as soon as
practicable after determination of the Annual Bonus consistent with the
Employer’s normal bonus determination practices but not later than the 15th day
of the third month following the end of the Employer’s fiscal year to which the
bonus relates), (i) the unpaid portion of his Salary earned through the date of
termination, together with the amount of any accrued but unpaid Annual Bonus
which was earned in the prior completed fiscal year (disregarding any
requirement that Executive be employed on the date of payment of the bonus),
(ii) unreimbursed business expenses properly documented in accordance with the
Employer’s then existing expense policies and (iii) accrued but unused vacation.
Thereafter, the Employer’s obligations hereunder shall terminate. For the
purposes of this Employment Agreement, the Executive shall be deemed
“Permanently Disabled” when the Board of Directors of Employer determines, in
good faith, that the Executive has suffered a physical or mental disability that
prevents the Executive from performing the essential duties of his position with
reasonable accommodations as may be required by law: (i) for a period of ninety
(90) consecutive calendar days; or (ii) for an aggregate of one hundred twenty
(120) business days in any twelve (12) month period.
 
3

--------------------------------------------------------------------------------


 
(c) By the Executive for Good Reason; by the Employer Other than for Cause.
 
(1) The Executive may terminate, without liability, his employment for “Good
Reason” (as defined below) upon advance written notice of thirty (30) days to
the Employer. The Employer may terminate the Executive “Other than for Cause”
(as defined below) upon advance written notice of thirty (30) days to the
Executive. Upon a termination of Executive’s employment Other than for Cause or
for Good Reason, Executive shall be entitled to receive from the Employer the
following sums, each payable within the time frame set forth herein: (i) in a
lump sum the amount of Executive’s Salary accrued through the date of
termination and unpaid, together with the amount of any accrued but unpaid
Annual Bonus earned in the prior completed fiscal year (disregarding any
requirement that Executive be employed on the date of payment of the bonus), to
be paid within twenty (20) business days after the date of termination (or,
solely with respect to the Annual Bonus, as soon as practicable after
determination of the Annual Bonus consistent with the Employer’s normal bonus
determination practices but not later than the 15th day of the third month
following the end of the Employer’s fiscal year to which the bonus relates),
(ii) subject to Section 4(c)(2), an additional amount equal to 100% of
Executive’s Annual Salary as in effect at the date of termination, to be paid in
equal installments over the course of one year following the date of termination
in accordance with the Employer’s payroll practices then in effect, beginning
with the first payroll payment date beginning after the date of termination,
(iii) the amount of any outstanding business expenses that were incurred by
Executive prior to the date of termination but not reimbursed as of such date,
to be paid in a lump sum within twenty (20) business days after the date of
termination, and (v) a lump sum payment for accrued but unused vacation to be
paid within twenty (20) business days after the date of termination. Thereafter,
except as specifically excluded from the Release (as hereinafter defined), the
Employer’s obligations hereunder shall terminate.
 
(2) The payments and benefits provided for in Section 4(c)(1)(ii) are contingent
on (x) the receipt by the Employer of a release (the “Release”) executed by the
Executive in the form attached as Exhibit A (which is to be executed and
delivered by the Executive following Executive’s termination), and (y) the lapse
of the seven day revocation period set forth in the Release without receipt by
the Employer of a notice of revocation. The Executive acknowledges that to the
extent the Employer does not receive a Release in the form attached as Exhibit A
executed by Executive on or within twenty-one (21) days after Executive’s
termination or if the Release is revoked by the Executive during the seven day
revocation period, the Executive shall not be entitled to the payments and
benefits provided for in Section 4(c)(1)(ii). The Executive acknowledges and
agrees that, to the extent he delivers the Release and accepts the payments and
benefits provided for in Section 4(c)(1)(ii), the payments and benefits provided
for in Section 4(c)(1)(ii) of this Agreement are the sole and exclusive remedies
of the Executive against the Employer and its affiliates if the employment of
the Executive is terminated pursuant to this Section 4(c); provided, however,
that the Executive shall retain all of the claims excluded in the Release.
 
4

--------------------------------------------------------------------------------


 
(3) Upon a termination of Executive’s employment Other than for Cause or for
Good Reason, a pro rata portion of the annual installment of the Option
otherwise vesting as of the end of the fiscal year in which the termination of
the Executive’s employment occurs shall be deemed to have vested as of the date
of termination in proportion to the percentage of the fiscal year for which the
Executive was actually employed by the Employer.
 
(4) For the purposes of this Employment Agreement, “Good Reason” shall exist for
a period of sixty (60) days after the occurrence of any of the following events:
(i) the Employer shall continue to be in default of any obligations under this
Employment Agreement after the Executive has given the Employer notice of such
default and an opportunity to cure such default within ten (10) days of receipt
of such notice; (ii) there is any material diminution in the title, job
responsibilities, authority, powers or duties of the Executive, provided,
however, that a change in the Executive’s reporting structure shall not
constitute a diminution of the Executive’s title, job responsibilities,
authority, powers or duties; (iii) the Employer’s place of employment is
relocated beyond twenty-five (25) miles from Hampton, Virginia; or (iv) there is
any reduction of Executive’s Annual Bonus target percentage. If the Executive
elects not to terminate his employment within sixty (60) days after the
occurrence of any event specified above, the Executive shall be deemed to have
consented to the occurrence of such event and any subsequent termination by the
Executive of his employment which he claims to be result thereof shall
nonetheless be deemed a termination by the Executive other than for Good Reason.
 
(5) “Other than for Cause” shall mean any termination by the Employer of the
Executive’s employment other than pursuant to Section 4(b) or 4(e). In the event
that this Employment Agreement is not renewed by the Employer upon the
expiration of the Initial Term or any Renewal Term pursuant to Section 1(b)
hereof, such non-renewal shall be deemed a termination of the Executive’s
employment Other than for Cause and shall entitle the Executive to the payments
and benefits set forth in Section 4(c)(1).
 
(d) By the Executive other than for Good Reason. If the Executive terminates his
employment for any reason other than for Good Reason then all the Employer’s
obligations hereunder shall immediately terminate, except that the Employer
shall pay to the Executive in a lump sum, within ten (10) business days (or,
solely with respect to the Annual Bonus, as soon as practicable after
determination of the Annual Bonus consistent with the Employer’s normal bonus
determination practices but not later than the 15th day of the third month
following the end of the Employer’s fiscal year to which the bonus relates),
(i) the unpaid portion of his Salary earned through the date of termination,
together with the amount of any accrued but unpaid Annual Bonus earned in the
latest completed fiscal year (disregarding any requirement that Executive be
employed on the date of payment of the bonus), (ii) accrued but unused vacation
and (iii) unreimbursed business expenses properly documented in accordance with
the Employer’s then existing expense policies incurred through the date of such
termination.
 
5

--------------------------------------------------------------------------------


 
(e) By the Employer for Cause. If the Employer terminates the Executive for
Cause, then all of the Employer’s obligations hereunder shall immediately
terminate, except that the Employer shall pay to the Executive, within ten (10)
business days, the portion of his Salary earned through the date of termination
and unreimbursed Business Expenses properly documented in accordance with the
Employer’s then existing expense policies incurred through the date of such
termination. For purposes of this Employment Agreement, “Cause” shall mean: (i)
any act or omission that constitutes a material breach by the Executive of any
of his obligations under this Employment Agreement or any material written
policy of the Employer or any of its affiliates of which the Executive has been
given prior notice; (ii) the failure or refusal by the Executive to follow any
lawful reasonable direction of the Chief Executive Officer or the Board of
Directors of the Employer that is material and is consistent with the
Executive’s obligations under this Employment Agreement; or (iii) the conviction
of the Executive (including a nolo contendere or guilty plea) of a felony or a
crime involving fraud, misappropriation or dishonesty. Notwithstanding the
foregoing, the occurrence of an event described in clause (i) or (ii) above
shall not constitute Cause unless and until the Employer has provided the
Executive with written notice of the event and action required to remedy the
same, including a description and details of same, and (x) the Executive has
failed to remedy the same within ten (10) business days of such notice, or (y)
if such conduct is not remediable by diligent efforts within ten (10) business
days, but the Executive has commenced diligent action to remedy such situation
within ten (10) business days, the Executive has failed to remedy the same with
twenty (20) business days of such notice.
 
(f) Termination of Employment. For purposes of this Agreement, any references to
a termination of employment or to the time at which the Executive terminates his
employment will be construed consistent with a “separation from service” within
the meaning of Section 409A of the Code.
 
5. Proprietary Information.
 
(a) For purposes of this Employment Agreement, “Proprietary Information” shall
mean all proprietary, secret or confidential information pertaining to the
business and affairs of the Employer and its respective affiliates (whether or
not such information is in written form). Without limiting the generality of the
foregoing, Proprietary Information shall include: (i) client lists, lists of
potential clients and details of agreements with clients; (ii) acquisition,
expansion, marketing, financial and other business information, projections and
plans; (iii) research and development; (iv) computer programs and computer
software; (v) sources of supplies and supplier lists; (vi) identity of
specialized consultants and contractors and Proprietary Information that is
developed or learned by the Executive in the course of his relations with the
Employer and its affiliates; (vii) purchasing, operating and other cost data;
(viii) special client needs, cost and pricing data; (ix) employee information;
(x) all Proprietary Rights, which shall mean the following: (A) any and all
patents and patent applications (including all provisional, divisions,
continuations, continuations in part, and reissues), patentable inventions, and
business methods; (B) all registered and unregistered fictional business names,
trade names, trademarks, service marks, and registered domain names and all
applications with respect to any of the foregoing; (C) registered and
unregistered copyrights in both published works and unpublished works and
copyrightable subject matter, including software; and (D) all know-how, trade
secrets, customer lists, confidential information, technical information, data,
process technology, plans, drawings, and blueprints.); and (xi) all data,
concepts, ideas, findings, discoveries, developments, programs, designs,
inventions, improvements, methods, practices and techniques, whether or not
patentable, relating to present and planned future activities and the products
and services of the Employer and their respective affiliates. Proprietary
Information also includes information recorded in manuals, memoranda,
projections, minutes, plans, drawings, designs, formula books, specifications,
computer programs and records, whether or not legended or otherwise identified
as Proprietary Information, as well as information that is the subject of
meetings and discussions and not so recorded; provided, however, that
Proprietary Information shall not include any information which (i) is or
becomes generally available to the public other than as a result of disclosure
by the Executive, (ii) was or becomes available to the Executive on a
non-confidential basis from a third party, which source is not bound by a
confidentiality agreement or other duty of confidentiality with respect to such
Proprietary Information, or (iii) disclosure was specifically authorized in
writing by the Employer. In the event that the Executive becomes legally
compelled (by oral questions, interrogatories, requests for information or
documents, subpoena, criminal or civil investigative demand or other legal
process or requirement) to disclose any Proprietary Information, the Executive
shall be entitled to disclose any Proprietary Information he is legally
compelled to disclose and will provide the Employer with prompt written notice
of such request or requirement so that the Employer, at the Employer’s expense,
may seek a protective order or other appropriate remedy or relief and/or waive
compliance with the provisions of this Employment Agreement prior to such
disclosure and consult with the Executive to a reasonable extent on the
advisability of taking steps to resist or narrow the scope of such request or
requirement.
 
6

--------------------------------------------------------------------------------


 
(b) General Restrictions on Use. The Executive agrees to hold all Proprietary
Information in strict confidence and trust for the sole benefit of the Employer
and its affiliates, as the case may be, or, with regard to Proprietary
Information that is the property of a customer or client of the Employer, for
the sole benefit of such entity, and to not, directly or indirectly, disclose,
use, copy, publish, summarize, or remove from the premises of the Employer or
its affiliates, without the prior written consent of the Employer, any
Proprietary Information except during the Employment Term to the extent
necessary to carry out the Executive’s responsibilities under this Employment
Agreement.
 
(c) The Executive hereby represents to Employer that he is not a party to, or
obligated by, any restrictive covenant or any other obligation or agreement that
would interfere with the performance of his obligations under this Employment
Agreement or limit in any way his ability to render services to Employer or
their respective affiliates.
 
(d) (1) The Executive, as part of the consideration for this Employment
Agreement and for his continued employment by the Employer, hereby assigns to
the Employer, to the extent permitted by applicable law, the entire right,
title, and interest in and to any and all inventions, know-how, technology,
copyrights, trade secrets, improvements, plans and specifications and any and
all proprietary rights of any nature whatsoever: (i) which he alone, or in
conjunction with others, may make, conceive or develop while he is employed by
the Employer; and (ii) which relate to or derive from any subject matter or
problem with respect to which the Executive shall have become informed by reason
of his relations with the Employer or any affiliate, or to any product or
process involved in the business of the Employer or any affiliate.
 
7

--------------------------------------------------------------------------------


 
(2) The Executive further agrees that he will promptly disclose fully to the
Employer such inventions, trade secrets, improvements, plans and specifications
and will at any time render to the Employer such reasonable cooperation and
assistance (excluding financial assistance) as the Employer may deem to be
advisable in order to obtain copyrights or patents, as the case may be, on or
otherwise perfect or defend the Employer’s rights in each such invention, trade
secret, improvement, plan or specification, including, but not limited to, the
execution of any and all applications for copyrights or patents, assignments of
copyrights or patents and other instruments in writing which the Employer, its
officers or attorneys may reasonably deem necessary or desirable, and the
aforesaid obligation shall be binding on the assigns, executors, administrators
and other legal representatives of the Executive.
 
(3) The Executive hereby constitutes and appoints the Employer, its successors
and assigns, the true and lawful attorney-in-fact of the Executive with full
power of substitution, for him and in his name and stead or otherwise, but at
the sole expense and on behalf of and for the benefit of the Employer, its
successors and assigns, to institute and prosecute from time to time, any
proceedings at law, in equity or otherwise, that the Employer, its successors or
assigns, may reasonably deem proper in order to assert or enforce any claim,
right, or title of any kind in and to the inventions, trade secrets and
improvements described under this Section 5(d), to defend and compromise any and
all actions, suits or proceedings in respect of any of said inventions, trade
secrets and improvements and, generally to do any and all such acts and things
in relation thereto as the Employer, its successors and assigns, reasonably
shall deem advisable, including, but not limited to, execution of any and all
applications, assignments and instruments contemplated under this Section 5(d).
The Executive declares that the appointment hereby made and the powers hereby
granted are coupled with an interest and shall be irrevocable by the Executive.
 
6. Restrictive Covenant.
 
(a) During the Employment Term, and for a period of two (2) years following the
termination thereof for any reason, the Executive will not, directly or
indirectly, work as an employee, consultant, agent, principal, partner, manager,
stockholder, officer, director or in any other capacity, for any person or
entity inside or outside the United States of America who or which is engaged in
the business of designing and manufacturing sensors and sensor-based products.
The restriction in the preceding sentence shall not apply to ownership of less
than five percent (5%) of the issued and outstanding capital of stock of any
corporation that is publicly traded and for which capital stock selling and
asking prices are published from time to time in The Wall Street Journal.
 
(b) During the Employment Term, and for a period of two (2) years following the
termination thereof for any reason, the Executive will not, directly or
indirectly, either for himself, or on behalf of any other business enterprise,
directly or indirectly, under any circumstance (i) solicit for employment any
person who is employed by the Employer or any of its subsidiaries during the
period of the Executive’s service to the Employer, (ii) induce any person who is
employed by the Employer to terminate his or her employment with the Employer or
any of its subsidiaries, or (iii) call on or solicit any person or entity who or
which is a customer of the Employer or any of its subsidiaries.
 
8

--------------------------------------------------------------------------------


 
(c) It is expressly agreed by the Executive that the nature and scope of each of
the provisions set forth above in this Section 6 are reasonable and necessary.
If, for any reason, any aspect of the above provisions as it applies to the
Executive is determined by a court of competent jurisdiction to be unreasonable
or unenforceable, the provisions shall only be modified to the minimum extent
required to make the provisions reasonable and/or enforceable, as the case may
be.
 
(d) This Section 6 shall survive the expiration or termination of this
Employment Agreement for any reason.
 
7. Assignment.
 
(a) No Assignment by the Executive. Neither this Employment Agreement nor any
right or interest hereunder shall be assignable by the Executive, his
beneficiaries, or legal representatives without the Employer’s prior written
consent; provided, that nothing in this Section 7(a) shall preclude the
Executive from designating a beneficiary to receive, upon his death, any benefit
payable hereunder, or the executors, administrators, or other legal
representatives of the Executive’s estate from assigning any rights hereunder to
the person or persons entitled thereto.
 
(b) Assignment to Receive Payments. Except as otherwise required by law, without
the Employer’s prior written consent, no right of the Executive to receive
payments under this Employment Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge, or
hypothecation, or to exclusion, attachment, levy, or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void, and of no effect.
 
8. “Key Man” Life and Disability Insurance. The Employer may, in its discretion,
apply for and procure, in its own name and for its own benefit, life insurance
and disability insurance with regard to the Executive, in any amount or amounts
that the Employer may deem advisable. In connection therewith, the Executive
shall submit to any reasonable medical or other examination, and execute and
deliver any application or other instrument, as reasonably requested by the
Employer. Nothing herein shall obligate the Employer to establish, maintain or
continue any such insurance arrangement.
 
9

--------------------------------------------------------------------------------


 
9. Notices. All notices, requests, claims, demands, and other communications
under this Employment Agreement shall be in writing and shall be deemed given if
delivered personally or sent by overnight courier (providing proof of delivery)
to the parties at the following addresses (or at such address for a party as
shall be specified by like notice):
 
If to the Employer:


Measurement Specialties, Inc.
1000 Lucas Way
Hampton, VA 23666
Attention: Frank Guidone, President and CEO


With a copy to:


Debra Groisser, Esq.
McCarter & English, LLP
Four Gateway Center
100 Mulberry Street
Newark, New Jersey 07102


If to the Executive:


Mark Thomson
3425 Frances Berkeley
Williamsburg, Virginia 23188


With a copy to:


Jeffery R. Banish, Esq.
Hunton & Williams LLP
Bank of America Plaza, Ste 4100
600 Peachtree Street, N.E.
Atlanta, GA 30308


10. Entire Agreement. The terms of this Employment Agreement are intended by the
parties to be the final expression of their agreement with respect to the
employment of the Executive by the Employer and may not be contradicted by
evidence of any prior or contemporaneous agreement. The parties further intend
that this Employment Agreement shall constitute the complete and exclusive
statement of its terms and that no extrinsic evidence may be introduced in any
judicial, administrative, or other legal proceeding involving this Employment
Agreement.
 
11. Amendments; Waivers. This Employment Agreement may not be modified, amended,
or terminated except by an instrument in writing, signed by the Executive and by
a duly authorized representative of the Employer other than the Executive. By an
instrument in writing similarly executed, either party may waive compliance by
the other party with any provision of this Employment Agreement that such other
party was or is obligated to comply with or perform; provided that such waiver
shall not operate as a waiver of, or estoppel with respect to, any other or
subsequent failure. No failure to exercise and no delay in exercising any right,
remedy, or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, or power hereunder preclude any
other or further exercise thereof, or the exercise of any other right, remedy,
or power provided herein, or by law or in equity.
 
10

--------------------------------------------------------------------------------


 
12. Confidentiality. The Executive agrees that the terms and conditions of this
Employment Agreement are confidential and shall not be disclosed by the
Executive to any third parties, other than the Executive’s immediate family
members, lawyers, accountants and other professional advisors, unless such
disclosure is required by law.
 
13. Governing Law.  The validity, interpretation, enforceability, and
performance of this Employment Agreement shall be governed by and construed in
accordance with the law of the State of Virginia, without giving effect to
conflict of laws principles.
 
14. Consent to Jurisdiction. Without in any manner limiting the provisions of
this Employment Agreement, any action or proceeding seeking to enforce any
provision of, or based on any right arising out of, this Employment Agreement
may be brought exclusively in the courts of the State of Virginia, or, if it has
or can acquire jurisdiction, in the United States District Court for the
district of Virginia, and each of the parties consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on any party anywhere in the world. The foregoing shall not limit the
rights of any party to bring the legal action or proceeding or to obtain
execution of judgment in any appropriate jurisdiction. Each of the parties
hereto further agrees that final judgment against it in any such action or
proceeding shall be conclusive and may be enforced by any other jurisdiction
within or outside the United States of America by suit on the judgment, a
certified or exemplified copy of which shall be conclusive evidence thereof.
 
15. Remedies. Except as otherwise provided in this Employment Agreement and in
the Release attached as Exhibit A hereto (which is the form of Release to be
executed and delivered by Executive following Executive’s termination), (i) none
of the remedies provided in this Employment Agreement are the exclusive remedy
of a party for breach of this Employment Agreement and (ii) the parties hereto
shall have the right to seek any other remedy in law or equity, including
without limitation an action for damages for breach of contract.
 
16. Additional Executive Acknowledgment. The Executive acknowledges: (i) that he
has been advised by Employer to consult with independent counsel of his own
choice concerning this Employment Agreement and has been provided the
opportunity to do so; and (ii) that he has read and understands the Employment
Agreement, is fully aware of its legal effect, and has entered into it freely
based on his own judgment.
 
17. Binding Effect. This Employment Agreement shall be binding upon and shall
inure to the benefit of the Employer and its respective successors and assigns,
but the rights and obligations of the Executive are personal and may not be
assigned or delegated without the Employer’s prior written consent.
 
18. Invalid Provisions. The invalidity or unenforceability of a particular
provision of this Employment Agreement shall not affect the enforceability of
any other provisions hereof and this Employment Agreement shall be construed in
all respects as if such invalid or unenforceable provisions were omitted.
 
11

--------------------------------------------------------------------------------


 
19. Counterparts; Facsimile. This Employment Agreement may be executed by
facsimile and in two or more counterparts, each of which will be deemed an
original but all of which together shall constitute one and the same instrument.
 
20. Delay of Payment. Notwithstanding any other provision of this Agreement, if
the Executive is a “specified employee,” within the meaning of Section 409A of
the Code to the extent necessary to comply with Section 409A of the Code, no
payments or benefits (which are not otherwise exempt) may be paid or provided
hereunder before the date which is six months after the Executive’s separation
from service or, if earlier, his death. The amounts that would have otherwise
been required to be paid, and the benefits that would have otherwise have been
provided during such six months or, if earlier until Executive’s death, shall be
paid to the Executive in one lump sum cash payment as soon as administratively
practicable after the date which is six months after the Executive’s separation
from service or, if earlier, after the Executive’s death. Any other payments
scheduled to be made or benefits scheduled to be provided after such period
shall be made and provided at the times otherwise designated in this Agreement
disregarding the delay of payment for the payments and benefits described in
this Section 20.
 
21. Section 409A. This Agreement is intended to comply with the applicable
requirements of Section 409A of the Code and shall be construed and interpreted
in accordance therewith.
 


{the remainder of this page has been intentionally left blank}
 
 
12

--------------------------------------------------------------------------------



 
 
IN WITNESS WHEREOF the parties have duly executed this Employment Agreement as
of the date first written above.
 

        MEASUREMENT SPECIALTIES, INC.  
   
   
    By:   /s/ Frank Guidone  

--------------------------------------------------------------------------------

Name: Frank Guidone
Title: President and CEO
   

            EXECUTIVE  
/s/ Mark Thomson
 

--------------------------------------------------------------------------------

 
Mark Thomson
   



13

--------------------------------------------------------------------------------


 